Citation Nr: 1718931	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-18 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Veterans Integrated Service Network (VISN) 20 
Northwest Network Payment Center

THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered by Fairbanks Memorial Hospital and Golden Heart Emergency Physicians on December 6, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and February 2012 denials of a claim for payment or reimbursement of expenses incurred at a private facility by the VA Northwest Network Payment Center in Portland, Oregon.

The instant matter was previously before the Board in June 2015, at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) that continued the denial of the Veteran's claim.  The matter was thereafter returned to the Board.


FINDINGS OF FACT

1.  The Veteran received emergency medical treatment on December 6, 2011, at Fairbanks Memorial Hospital, in Fairbanks, Alaska, related to burning/tingling pain throughout her body.

2.  The services provided by Fairbanks Memorial Hospital were not authorized in advance by VA.

3.  The evidence is at least evenly balanced as to whether the Veteran's symptoms at the time she presented at Fairbanks Memorial Hospital on December 6, 2011, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

4.  VA treatment facilities were not reasonably available for treatment of the symptoms.

5.  The Veteran met all remaining criteria for reimbursement under 38 U.S.C.A. § 1725 (West 2014).


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment rendered on December 6, 2011, by Fairbanks Memorial Hospital and Golden Heart Emergency Physicians, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.1001, 17.1002 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on December 6, 2011, for treatment at a non-VA medical facility.  The evidence shows, in relevant part, that on December 6, 2011, the Veteran presented to the emergency room of Fairbanks Memorial Hospital, in Fairbanks, Alaska, with complaints of tingling all over her body.  When seen by an emergency room physician, the Veteran reported that for three or four hours that day, her entire body was "'tingling.'"  She stated that she had experienced similar episodes four times that year,  and had presented to the emergency room three weeks prior with similar symptoms.  By the time she was seen by the emergency room physician on December 6, 2011, the Veteran reported that she felt better and had no pain other than a chronic burning sensation in her feet.  She declined any further workup and it was recommended that she follow-up with her primary care physician at VA.  The diagnosis was paresthesias and peripheral neuropathy.

Initially, the Board notes that when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703 (a) (West 2014); 38 C.F.R. § 17.52 (a) (2016).  However, the Veteran has never contended, and the evidence does not demonstrate, that she received prior VA written authorization for his private emergency room treatment on December 6, 2011.  Therefore, 38 U.S.C.A. § 1703 (a) does not apply in this case.

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, when a veteran receives treatment at a non-VA facility without prior authorization, VA must reimburse the veteran for the reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the veteran under the authority so long as certain statutory and regulatory requirements are met.  At the outset, the Board finds that eligibility under 38 U.S.C.A. § 1728, which applies primarily to emergency treatment for a service-connected disability, is neither claimed nor apparent from the record as the Veteran, as there is no indication that the Veteran's December 6, 2011, treatment was for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability.  Thus, the question at issue is the Veteran's right to payment of reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725.  

To be eligible for payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, the treatment must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(b)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(e)  The Veteran is financially liable to the non-VA provider of the emergency treatment;

(f)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;

(g)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(h)  The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728, which applies primarily to emergency treatment for a service-connected disability.  

See 38 C.F.R. § 17.1002 (2016).

At the outset, the Board notes that a review of the relevant evidence demonstrates that payment or reimbursement was made for emergency treatment receive at Fairbanks Memorial Hospital on October 26, 2011, and on February 4, 2012.  Thus, it is clear that the Veteran meets many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, or prior and subsequent reimbursements would not have been made.  The Board will, therefore, focus only on the stated reasons for denial of the Veteran's claim for payment or reimbursement of unauthorized medical expenses for services rendered by Fairbanks Memorial Hospital and Golden Heart Emergency Physicians on December 6, 2011.  In the instant case, the Veteran's claim for payment or reimbursement of unauthorized medical expense was denied upon a finding that the VA facilities were feasibly available and the care was non-emergent.

Regarding whether the treatment rendered on December 6, 2011, was for an emergency medical condition that a prudent layperson would have sought emergency treatment for, the Board notes that treatment records contained in the Veteran's file shows that in October 2011, the Veteran had presented to the same facility complaints of some dizziness and intermittent chest pain, as well as pain throughout her body and burning pain in her hands and feet.  The Veteran reported similar instances in the past, stating that only a couple of times had the symptoms caused her to come to the emergency room.  Upon discharge, the Veteran was instructed to seek immediate medical care if she experienced had increased chest pain or pain that spreads to her arm, neck, jaw, neck, of abdomen.  Although when she presented to the Fairbanks Memorial Hospital on December 6, 2011, it was not noted that the Veteran was experiencing any chest pain, she did report tingling pain throughout her entire body that had existed for three to four hours.  The Board acknowledges that the Veteran reported similar instances that did not cause her to seek emergency medical treatment.  Thus, the Board assumes that the symptoms experienced by the Veteran on December 6, 2011, were either more severe or longer in duration than previously experienced.  

Further, although the Veteran reported that she felt better by the time she was evaluated by an emergency room physician, the question is whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Thus, while it is true that post-hoc analysis of the medical data can confirm that a condition was not emergent, neither the statute nor the regulation requires the Veteran, a layperson, to make such a determination.  38 C.F.R. § 17.120(b) (defining a medical emergency for purposes of 38 U.S.C.A. § 1725); see 38 C.F.R. § 17.1002(b) (defining emergency treatment for purposes of 38 U.S.C.A. § 1725 and containing identical language as that set forth in 38 C.F.R. § 17.120(b)).  Rather, that portion of the regulation requires only a determination of whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his/her condition was such that delay in seeking treatment would be hazardous to her health or life.  38 C.F.R. § 17.120(b); see Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009); 38 C.F.R. § 17.1002(b).  Here, in light of the fact that the Veteran was previously instructed to seek immediate medical attention if she experienced pain that spread throughout her body, and in resolving all reasonable doubt in favor of the Veteran, the Board concludes that at the time the Veteran sought treatment at the private facility on December 6, 2011, a prudent layperson would reasonably expect that delay in seeking treatment would be hazardous to health or life.  

With respect to the issue of whether a VA facility was feasibly available for care, the Board finds that a VA facility was not feasible in such an emergent circumstance.  The Board takes judicial notice of the fact that the VA facility in Fairbanks, Alaska, is a community based outpatient clinic, which does not offer emergency medical services.  See Smith v. Derwinski, 1 Vet.App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute" (citing FED. R. EVID. 201 (b))).  Although that clinic is located within Bassett Army Community Hospital (BACH) on Ft. Wainwright as part of a VA/DoD interagency sharing agreement, there is no mention of BACH providing emergency services to veterans.  See https://www.va.gov/directory/guide/facility.asp?ID=5128 (noting that laboratory and X-ray are provided via services within Bassett Army Community Hospital).  Accordingly, as there does not appear to be a VAMC (i.e., not a community based outpatient clinic) in Alaska outside of Anchorage, the Board finds that a VA facility could not be considered a reasonable option for the Veteran's medical needs.  Accordingly, the Board finds that the Veteran has met the criteria of 38 C.F.R. § 17.1002(b) and (c).  

For the foregoing reasons, the Board finds that when reasonable doubt is resolved in the Veteran's favor, payment or reimbursement of medical expenses incurred in connection with treatment provided at Fairbanks Memorial Hospital on December 6, 2011, is warranted under 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment rendered by Fairbanks Memorial Hospital and Golden Heart Emergency Physicians on December 6, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


